2021 Opinions – Supreme Court of Georgia



		
		
		
		
		
		
		
		
		
		
		

									
									
		
	
























		
		
	


		Skip to content

	








HomeFAQContact UsTwitter 


















Court InformationCourtAttorney AdmissionsClerk’s OfficeDirectionsCourt TermsHolidaysHistoryToursAttend Oral ArgumentsWatch Oral ArgumentsMediaPurchase Certificates, Opinions and DVD’sEmployment OpportunitiesNews and ReportsBiographiesChief Justice Harold D. MeltonPresiding Justice David E. NahmiasJustice Michael P. BoggsJustice Nels S.D. PetersonJustice Sarah Hawkins WarrenJustice Charles J. BethelJustice John J. EllingtonJustice Carla Wong McMillianJustice Shawn Ellen LaGruaCertificates & ReportsLaw School Graduate CertificateReciprocity/Court of Last Resort CertificatesLegal Education Committee ReportQuick LinksDomestic Relations CasesLegal WebsitesPauper’s AffidavitOral Argument Calendar2021 Summaries of Cases2020 Summaries of Cases2019 Summaries of Cases2018 Summaries of Cases2017 Summaries of Cases2016 Summaries of CasesDocketGranted and Denied Petitions2021 Granted2021 Denied2020 Granted2020 Denied2019 Granted2019 Denied2018 Granted2018 Denied2017 Granted2017 DeniedGranted Applications2021 Discretionary2021 Interlocutory2020 Discretionary2019 Discretionary2020 Interlocutory2019 Interlocutory2018 Interlocutory2017 InterlocutoryOpinionsForthcoming Opinions2021 Opinions2020 Opinions2019 Opinions2018 Opinions2017 OpinionsRulese-fileRule 3.15 FormSuperior Court Rule 39.3.1 Information














Opinion and Summaries








2021 OpinionsWeb Editor2021-03-15T07:34:09-04:00

DISCLAIMER:
These opinions are subject to the parties’ motion for reconsideration, the Court’s reconsideration, and editorial changes made by the Reporter of Decisions.  An opinion designated as “Final Copy” is the Supreme Court’s official opinion as published in the advance sheets.  Please Note: Adobe Acrobat Reader is necessary to read the following opinions. You may download Adobe Acrobat Reader here if necessary. Thank you.
March
March 15, 2021

S20G0601. CHAM et al. v. ECI MANAGEMENT CORPORATION et al.
S20A1143. NEUMAN v. THE STATE
S20A1505, S20A1506. PENDER v. THE STATE
S20A1520. MOSS v. THE STATE
S20A1522. DUKE v. THE STATE
S20A1528. MCGARITY v. THE STATE


March
March 1, 2021 – SUMMARIES for NOTEWORTHY OPINIONS

S20A1104. HARRISON v. THE STATE
S20A1196. GIALENIOS v. THE STATE
S20A1245. JONES v. THE STATE
S20A1297, S20A1298. BUTLER v. THE STATE (two cases)
S20A1469. FINNEY v. THE STATE
S20A1476. STRICKLAND v. THE STATE
S20A1539. PEARSON v. THE STATE
S20A1548. MCKELVEY v. THE STATE
S21A0006. VOLKOVA v. THE STATE
S21A0334. GADDY v. THE STATE
S21A0396. SWINSON v. THE STATE
S21Y0339. IN THE MATTER OF L. NICOLE BRANTLEY
S21Y0357. IN THE MATTER OF GEORGE MICHAEL PLUMIDES
S21Y0378. IN THE MATTER OF WILLIE GEORGE DAVIS, JR.
S21Y0582. IN THE MATTER OF DAVENIYA FISHER
S21Y0672. IN THE MATTER OF EVELYN A. MILLER


February
February 15, 2021

S20A1205. POLO GOLF AND COUNTRY CLUB HOMEOWNERS ASSOCIATION, INC. v. CUNARD et al. 2-15-2021 Substitute opinion issued.

February
February 15, 2021

S20C1464. GWINNETT COUNTY v. CITY OF NORCROSS et al.   ORDER

February
February 15, 2021 – SUMMARIES for NOTEWORTHY OPINIONS

S20A1093. SUGGS v. THE STATE
S20A1101. LOFTON v. THE STATE
S20A1120. SMITH v. THE STATE
S20A1157. CARSTON v. THE STATE
S20A1223. HURSTON v. THE STATE
S20A1552. CHAMP v. THE STATE
S21A0244. MIMS v. THE STATE
S21Y0158. IN THE MATTER OF DAVID R. SICAY-PERROW
S21Y0468. IN THE MATTER OF PATRICK A. POWELL
S21Y0603. IN THE MATTER OF JEFFREY BULL GRABLE

February
February 5, 2021

S18Y0821. IN THE MATTER OF DAVID E. MORGAN III  Reinstatement issued.

February
February 1, 2021 – SUMMARIES for NOTEWORTHY OPINIONS

S20G0528. JEFFERSON v. THE STATE
S20G0584. OCONEE COUNTY v. CANNON et al.
S20A1205. POLO GOLF AND COUNTRY CLUB HOMEOWNERS ASSOCIATION, INC. v. CUNARD et al.  2-15-2021 Substitute opinion issued.
S20A1230. KITCHENS v. THE STATE
S20A1477. JORDAN v. THE STATE
S20A1571. HENDERSON v. THE STATE
S20A1574, S20X1575. HALL, WARDEN v. JACKSON (and vice versa)
S21A0113. KIRKLAND v. THE STATE
S21A0256. ALLEN v. THE STATE
S21A0381. MIDDLEBROOKS v. THE STATE
S21Y0355. IN THE MATTER OF WILLIAM D. THOMPSON JR.
S21Z0449. IN THE MATTER OF STEPHEN VINCENT FITZGERALD, JR.


January
January 11, 2021

S20A1118. PALMER v. THE STATE

S21A0207. NESBY v. THE STATE

S20A1288. HARPER v. THE STATE

S20A1289. JOHNSON v. THE STATE

 










LocationSupreme Court of Georgia
Nathan Deal Judicial Center
330 Capitol Avenue, S.E.
1st Floor, Suite 1100
Atlanta, Georgia 30334
Phone: (404) 656-3470
Fax: (404) 656-2253
DIRECTIONS
 

Quick LinksForthcoming Opinions
Docket Search
Watch Oral Arguments
Media
Purchase
Rule 3.15 Form
Rule 3.15 Search
 

Oral Argument CalendarCurrent Monthmarch 2021Oral Arguments
23mar10:00 am1:00 pmOral ArgumentsOral Arguments
25mar10:00 am1:00 pmOral Argumentsapril 2021Oral Arguments
20apr10:00 am1:00 pmOral ArgumentsOral Arguments
22apr10:00 am1:00 pmOral ArgumentsView  Calendar
 


News and Reports


					3/11/2021 – DAVID NAHMIAS TO BECOME NEW CHIEF JUSTICE
									

					3/9/2021 – JURY TRIALS TO RESUME IN GEORGIA, AGAIN
									

					2/12/2021 – CHIEF JUSTICE MELTON TO LEAVE SUPREME COURT
									

					2/7/2021 – STATEWIDE JUDICIAL EMERGENCY EXTENDED
									

View All News and Reports
 









		© 2021 Supreme Court of Georgia All Rights Reserved | Privacy | E-Verify ID	













 



									X
									 







Go to Top